Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #051


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 15th day of October, 2014, are as follows:




PER CURIAM:

2013-OB-2575      IN RE: COMMITTEE ON BAR ADMISSIONS CFN-1913

                  After hearing oral argument, reviewing the evidence, and
                  considering the law, we conclude petitioner is eligible to be
                  admitted to the practice of law in Louisiana. Accordingly, it is
                  ordered that the application for admission be and hereby is
                  granted.
                  ADMISSION GRANTED.

                  CLARK, J., would deny admission and assigns reasons.
10/15/14

                     SUPREME COURT OF LOUISIANA

                                 NO. 13-OB-2575

           IN RE: COMMITTEE ON BAR ADMISSIONS CFN-1913


            ON APPLICATION FOR ADMISSION TO THE BAR


PER CURIAM

      Petitioner successfully passed the essay portion of the Louisiana Bar

Examination. However, the Committee on Bar Admissions (“Committee”) advised

petitioner that it was unable to certify him for admission to the bar on character and

fitness grounds relating to his prior criminal history and his failure to fully and

accurately disclose his criminal history on both his law school application and his

bar application.

      Petitioner then applied to this court for admission to the practice of law. We

remanded the matter to the Committee on Bar Admissions Panel on Character and

Fitness to conduct an investigation and appointed a commissioner to take character

and fitness evidence. Following the proceedings, the commissioner filed his report

with this court, recommending petitioner be admitted to the practice of law.

Neither party objected to this recommendation; however, on its own motion, this

court ordered the matter docketed for oral argument.

      After hearing oral argument, reviewing the evidence, and considering the

law, we conclude petitioner is eligible to be admitted to the practice of law in

Louisiana. Accordingly, it is ordered that the application for admission be and

hereby is granted.



ADMISSION GRANTED.
10/15/14


                     SUPREME COURT OF LOUISIANA

                                NO. 13-OB-2575

       IN RE: COMMITTEE ON BAR ADMISSIONS CFN-1913

          ON APPLICATION FOR ADMISSION TO THE BAR


Clark, J., dissenting.

      I would deny admission.

      Petitioner has a record of criminal conduct, and perhaps more seriously,

petitioner has shown a pattern of dishonesty by failing to report his complete

criminal history on his law school admission and on his application for admission

to the Louisiana Bar.

      A license to practice law in Louisiana is a privilege, not a right, and

petitioner has shown by his illegal and dishonest conduct that he is not entitled to

that privilege. By admitting petitioner to the Louisiana Bar, the Court is lowering

the standards demanded of members of the Bar.